DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 7, 9-13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Moser (US 4319587). Moser discloses spaced smoking control indicia and sub-indicia in the form of separate series of annular bands, the spacing between the individual, successive bands or markings of each succeeding series increasing in axial width. For example, the first series of axially spaced, smoking control indicia may be spaced one millimeter apart, and every fifth millimeter markings may be designated in a scale-like manner, as shown in FIG. 4, to indicate successive distances of 5 millimeters, 10 millimeters, 15 millimeters, etc., from the end 13 of the cigarette. The succeeding series of smoking control markings, in graduated or scale-like fashion, may be provided with progressively greater axial spacing as desired, increasing, for example, to intervals on the order of one-half centimeter between successive markings or indicia in the area adjacent the end 14 of the cigarette (Column 3, lines 1-17; Figure 4). Moser does not disclose an opposite configuration wherein spaces between adjacent hash marks decrease in the burn line to thereby compensate for self-concentration of the active ingredient in the burn line direction such that each of the units contains a same amount of the active ingredient.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE A WILL/Examiner, Art Unit 1747         


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747